DETAILED ACTION
1.	This office action is in response to communication filed on 12/02/2021. Claims 3-7 have been canceled. Claims 1-2 and 8-10 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 	
	With respect to claims 1 and 8 applicant argued “the specification of Esharaghi does not identify the label 48 as a common output. In fact, label 48 is not identified anywhere in the specification. However, Claim 1 of Esharaghi teaches a combiner circuit for combining first and second signals produced by said first and second digital to analog converters. Therefore, Esharaghi does not teach a common output”. Examiner respectful disagrees from the following”
	The combiner (48) in Fig. 7 of Esharaghi is common to first output 50 and second output (51) of the first DAC (43) and second DAC (44). Therefore combine 48 is a common output; therefore the common output of claimed invention (1 and 8) is anticipated by the combiner 48 of Esharaghi.
	
3.	With respect to claim 2, applicant argued “Claim 2 depends from claim 1; therefore claim 2 is believed to be allowable”. Examiner respectful disagrees because Esharaghi applied to claim 1 as discussed above combined with Dufrene et al. disclosed every limitation of claimed invention; therefore the 35 U.S.C 103 rejection of claim 2 from previous office action is sustain.

4.	With respect to claim 9, applicant argued “Claim 9 depends from claim 8; therefore claim 9 is believed to be allowable”. Examiner respectful disagrees because Esharaghi applied to claim 8 as discussed above combined with Lee et al. disclosed every limitation of claimed invention; therefore the 35 U.S.C 103 rejection of claim 9 from previous office action is sustain.


6.	From above, the same references from previous office action is applied to this office action.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshraghi et al. Pub. No. 2002/0140593.
Regarding claim 1, Fig. 7 of Eshraghi et al.  discloses a system, comprising: a first digital-to-analog converter (44); a second digital-to-analog converter (43); a common output  (48 is common to the outputs 50 and 51) coupled to the first (44) and second digital-to-analog (43) converters; and a digital controller (40,45, 46) coupled to the first (44) and second digital-to-analog( 43) converters for transmitting first codes (input codes of 44) to the first digital-to-analog converter (44) at a radio-frequency digital rate (paragraph 0006) , and for transmitting second codes (input codes of 43) to the second digital-to-analog converter (44) at the digital rate (paragraph 0002); and wherein the digital controller (40,45, 46) includes  a timing system (45, 46) for operating each one of the first (44) and second digital-to-analog (43) converters at the digital rate in a return-to-zero configuration (paragraph 

Regarding claim 8, Fig. 7 of Eshraghi et al.  discloses a system, comprising: a first digital-to-analog converter (44); a second digital-to-analog converter (43); a digital controller (40, 45, 46, 41) coupled to the first (44) and second digital-to-analog (43) converters for receiving incoming codes (output codes of 44), and for generating first  (input codes of 44) and second codes (codes input of 43)  based on the incoming codes (output codes of 40), the second codes (input codes of 43) being delayed (41) relative to the first codes (input codes or 44); and a common output ((48 is common to the outputs 50 and 51) coupled to the first and second digital-to-analog converters (44, 43); and wherein the digital controller (40, 45, 46, 41) includes a timing system (45, 46) for operating the first and second digital-to-analog converters(44, and 43) based on the first and second codes (input codes of 44 and 43), respectively, at a radio frequency digital rate (paragraph 0006)  in a return-to-zero configuration (paragraph 0028), such that a signal (51)from the first digital-to- analog converter (44) is transmitted to the common output (48)while the second digital-to-analog converter is reset (see Fig. 8), and a signal (51) from the second digital-to-analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter is reset (see Fig. 8).





Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 1  above, and further in view of Dufrene et al. Pub. No. 2014/0159933.
Regarding claim 2, Eshraghi et al. as applied to claim 1 above  does not discloses wherein each one of the digital-to-analog converters includes current sources and switches for connecting the current sources to ground.
Fig. 6 and paragraph 0006 of Dufrene et al. discloses an RF DAC comprising first and second DAC (310, 310’); discloses wherein each one of the digital-to-analog converters (310 or 310’) includes current sources (Ia , ib, ia’, ib’) and switches (Sa, Sb, Sa’, Sb’) for connecting the current sources (Ia , ib, ia’, ib’) to ground (Ground).
Eshraghi et al. and Dufrene et al. are common subject matter of RF DAC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching DAC of Dufrene et al. into DAC of Eshraghi et al. for the purpose of providing a RF digital to analog converter (RF-DAC) that reduces undesired third order harmonics therein (paragraph 0001 of Dufrene et al.).

11.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 8  above, and further in view of Lee et al. Pub. No. 2016/0191033.

Fig. 1 of Lee et al. discloses an integrated circuit (100) including first and second DAC system (see abstract), wherein the integrated circuit (100) includes conductive lines (23) for communicating the incoming codes (Din) a digital controller (3), and conductive lines (FDB, FD, RST lines) for outputting complementary analog signals (complement analog output signals of 7 and 8) from the common output (common output node of 7 and 8).
Eshraghi et al. and Lee et al. are common subject matter of controlling DAC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching of Lee et al. into Eshraghi et al. for the purpose of providing provide a digital-to-analog converter for minimizing loss of the output while using the RZ technique (paragraph 0009 of Lee et al.).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Pub. No. 2003/0012307 in view of Petrovic Pub. No. 2011/0075780.
Fig. 2 of Martin discloses a method, comprising: generating first codes (output codes of 222) based on incoming codes (output codes of 206 and 208), wherein the first codes (output of 222) are equal to the sum (222) of a first component (output of 206)of the incoming codes (output codes of 203 and 208) and a second component (output of 208) of the incoming codes (output codes of 203 and 208); generating second codes (output of 224) based on the incoming codes (output codes of 203 and 208), by subtracting (224) the second component (output of 208) of the incoming codes (output codes of 203 and 208) from the first component (output of 206)t of the incoming codes (output codes of 203 and 
Fig. 2 of Petrovic discloses a method of generating a first fist codes (210) and a second codes (224); causing  (Ts/4 of 224) the second codes (224) to be delayed (Quadrature Q is delayed in respect to In-phase channel I by Ts/4) relative to the first codes (224); inputting the first (210) and second codes (224) to first (206) and second (220) digital-to-analog converters, respectively, causing the first and second digital-to-analog converters (206 and 220) to generate a radio-frequency analog signal (238; see Fig. 3 {238) ) having signals in first and second  Nyquist zones simultaneously (see Fig. 3 RF output 238).
Martin and Petrovic are common subject matter of generating input digital codes with respect to Nyquist rate for radios frequency signal; therefore it would have been obvious before the effective filing date of the claimed invention to incorporate the DAC device (200) of Petrovic into digital device of (226, 228) Martin for the purpose of providing a mechanism by which digital signals can be converted to analog signals with an efficient structure that reduces the number of filters required by providing a mechanism for canceling images that would otherwise be generated; by adjusting three parameters in the system, a selection can be made as to whether to generate upper sidebands, lower sidebands, a combination of upper and lower sidebands and how the envelope of the output from the system will be skewed (paragraph 0008 of Petrovic).


Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/25/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845